DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 1-20 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1-20 of copending Application No. 17/345401 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 5, and 9-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bralich (US 5,007,451).
With regards to claim 1, Bralich discloses  a sump overflow system (1) for use in a building having a floor and a drainage filed for collecting water from the perimeter of the building (figure 1; col. 1, lines 10-22; col. 2, lines 46-66), the sump overflow system comprising: a sump crock (5) located in the floor of the building and having an opening proximal a surface of the floor (figure 1), the sump crock having an inlet for receiving water collected from the drainage field (col. 1, lines 10-22); a sump overflow basin (1) circumscribing the sump crock, wherein the sump overflow basin has a basin floor located at a surface of the floor of the building; and an outlet having an opening (45) located in the basin floor and spaced at a predetermined distance from the sump crock, the opening is connected to a conduit that leads to a sewer system, wherein water overflowing from the sump crock is diverted by the basin floor to the outlet opening and flows through the conduit to the sewer system (figure 1-2; col. 2, lines 1-24). Bralich discloses the invention substantially as claimed. However, Bralich is silent about wherein the sump overflow basin has a floor located below a surface of the floor of the building. Examiner takes Official Notice that it would have been within the level of one skilled in the art to modify the basin floor to be below the building to install the overflow basing to be flush/above/below with the building floor surface depending on the design. It would have been obvious to one skilled in the art at the time the inventio was filed to modify the basin floor as claimed, since it has been held that a mere rearrangement of the essential working part of a device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
As to claim 5 and 9, Bralich discloses wherein the conduit (45) is separate from a conduit (17) for a sump pump (figure 1).
As to claim 10, Bralich discloses wherein the sump overflow basin has a plurality of extension members (19) that extend past the height of the surface of the floor of the building (figure 1).
As to claim 11, Bralich discloses the invention substantially as claimed. However, Bralich is silent about wherein the surface of the floor and the basin floor are two different planes separated by a wall. Examiner takes Official Notice that it would have been within the level of one skilled in the art to modify the basin floor to be below the building to install the overflow basing to be flush/above/below with the building floor surface depending on the design. It would have been obvious to one skilled in the art at the time the inventio was filed to modify the basin floor as claimed, since it has been held that a mere rearrangement of the essential working part of a device involves only routine skill in the art. In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).
As to claim 12, Bralich discloses wherein the sump overflow basin is a single piece unit (1) with a floor (23) that is placed on top of the basin floor and the single piece unit further includes a plurality of extension members (17) that are integrated with the overflow basin (figure 1).
As to claim 13, Bralich discloses wherein the plurality of extension members (17) have a height that extends above the surface of the floor (figure 1).
As to claim 14, Bralich discloses the invention substantially as claimed. However, Bralich is silent about wherein the overflow basin further comprises: a trough ring that circumscribes an opening of the sump; a floor ring that circumscribes the opening of the sump and is positioned between the opening of the sump and the trough ring; a trough leg connected between the trough ring and the outlet, wherein overflowing water from the opening of the sump flows over the top of the floor ring, collects in the trough ring, and then flow through the trough leg to the outlet. Examiner takes Official Notice that it would be within the level of one skilled in the art to modify the walls of the trough ring to include a trough channel and connected to the drain conduit, since it would be a mere substitution of substituting a drainage pipe of a trough channel which are old and well known drainage system to transfer water from one location to another. Therefore, it would have been obvious to one skilled in the art to modify the system of Bralich to include a trough ring as claimed, since it would provide another way to move water from the basin to the drain conduit. 
Claim(s) 2-4 and 6-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bralich (US 5,007,451) in view of Robbins (US 6,766,620).
As to claim 2 and 6, Bralich discloses the invention substantially as claimed. However, Bralich is silent about wherein the conduit includes a trap located between the opening of the conduit and the sewer system. Robbins discloses a similar sump overflow system (figure 1), comprising a sump overflow pipe (28), and an outlet (34) spaced from the sump, the opening is connected to a conduit that leads to a sewer system, wherein water overflowing from the sump crock is diverted by overflow pipe to the outlet opening and flows through the conduit to the sewer system (figure 1), and wherein the conduit includes a trap located between the opening of the conduit and the sewer system (see trap in figure 1). It would have been obvious to one skilled in the art to modify the system of Bralich to include the trap on the conduit as taught by Robbins, since traps are well known to prevent unwanted flow.
As to claim 3 and 7, Bralich discloses the invention substantially as claimed. However, Bralich is silent about further comprising a backflow valve coupled to the conduit. Robbins discloses a similar sump overflow system (figure 1), comprising a sump overflow pipe (28), and an outlet (34) spaced from the sump, the opening is connected to a conduit that leads to a sewer system, wherein water overflowing from the sump crock is diverted by overflow pipe to the outlet opening and flows through the conduit to the sewer system (figure 1), and further comprising a backflow valve (24) couple to the conduit (figure 1). It would have been obvious to one skilled in the art to modify the system of Bralich to include the backflow valve as taught by Robbins, since it would provide a well known backflow valve to prevent unwanted backflows. 
As to claim 4 and 8, Bralich as modified above discloses wherein the conduit is separate from a conduit for a sump pump.
Allowable Subject Matter
Claims 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art discloses a sump overflow system including a sump insert having a crock portion that slides into the sump crock and receives water from the inlet, the sump insert has an encircling trough ring that circumscribes an opening of the sump insert and is separated from the opening by a ring surface the circumscribes the opening, the sump insert further includes a trough leg connected to the encircling trough ring such that the sump insert, trough ring, ring surface and trough leg are all integrally formed together, wherein when water overflows the opening of the sump insert, the water will cross the ring surface and flow into the trough ring, through the trough leg and into an outlet.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARIB A OQUENDO whose telephone number is (571)270-7411. The examiner can normally be reached Monday-Friday, 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARIB A OQUENDO/            Primary Examiner, Art Unit 3678